FILED
                            NOT FOR PUBLICATION                             OCT 15 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KATHY S. TALLEY,                                 No. 08-35827

              Plaintiff - Appellant,             D.C. No. 3:07-cv-06133-MO

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE,

              Defendant - Appellee.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                       Argued and Submitted October 7, 2010
                                 Portland, Oregon

Before: TASHIMA, PAEZ and CLIFTON, Circuit Judges.

       Kathy Talley appeals the district court order affirming the decision to deny

her disability benefits. We conclude that the ALJ did not give sufficient reasons for

disregarding or discrediting evidence from Talley’s treating therapist, Pam Jones;



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
from Dr. Barbara Perry, an examining psychologist; and from Talley herself. We

therefore reverse and remand for further proceedings before the ALJ.

      The ALJ’s decision did not account for or give a reason for discounting the

testimony of Talley’s treating therapist, Pam Jones. Testimony from a treating

therapist qualifies as an “other source” under 20 C.F.R. § 404.1513(d). Such

testimony from an “other source” can only be discounted by providing specific

reasons, germane to the witness. Stout v. Comm’r of Soc. Sec., 454 F.3d 1050, 1053

(9th Cir. 2006); see SSR 06-03p at *3, *5. That error was not harmless because we

cannot conclude that “no reasonable ALJ, when fully crediting the testimony,

could have reached a different disability determination.” Stout, 454 F.3d at 1056.

      The ALJ improperly discredited evidence from Dr. Barbara Perry, an

examining psychologist. The uncontradicted opinion of an examining doctor can

only be rejected for clear and convincing reasons. Widmark v. Barnhart, 454 F.3d

1063, 1066 (9th Cir. 2006). The ALJ’s proffered reasons were unconvincing

because they did not account for evidence that suggested an opposite result. See

Gallant v. Heckler, 753 F.2d 1450, 1456 (9th Cir. 1984). Moreover, the evidence

provided by Pam Jones, which was improperly disregarded, would, if credited,

contradict the ALJ’s offered reasons for discrediting the evidence of Dr. Perry and

generally support her conclusions.


                                          2
      The ALJ did not provide sufficient reasons to discredit Talley’s testimony.

Where a claimant establishes that she suffers from impairments that might

reasonably be expected to cause some degree of her alleged symptoms, the ALJ

must present “specific, clear and convincing reasons” in order to reject her

subjective testimony about the extent of her symptoms. Smolen v. Chater, 80 F.3d

1273, 1281 (9th Cir. 1996). The ALJ’s proffered reasons were not convincing, and

were taken selectively from the record while ignoring evidence that suggested an

opposite result. See Gallant, 753 F.2d at 1456. Additionally, the improperly

disregarded evidence provided by Pam Jones, if credited, would support Talley’s

testimony and undermine several of the ALJ’s reasons for discrediting it.

      REVERSED and REMANDED for further proceedings.




                                          3